EXHIBIT 10.17

LEASE AMENDMENT




This Lease Amendment is made as of the 30th day of September, 2013, by and
between OIII Realty Limited Partnership, a Nevada limited partnership
(hereinafter referred to as “Landlord”) and Speyer Investment Research, Inc.
n/k/a Bright Mountain Holdings, Inc., a Florida corporation (hereinafter
referred to as “Tenant”).

W I T N E S S E T H:

WHEREAS, Landlord and Tenant entered into that certain lease effective January
3, 2011 (the “Lease”) for the premises described as follows, to-wit:

Suite 2250, 6400 Congress Avenue, Boca Raton, Florida 33487 (the “Premises”)

WHEREAS, Landlord has entered into a Lease Termination Agreement with Sutton
Management Corporation for the premises described as follows, to-wit:

Suite 1200, 6400 Congress Avenue, Boca Raton, Florida 33487 (“Additional Space”)

WHEREAS, Tenant is willing to lease the Additional Space from Landlord; and

WHEREAS, Landlord is willing to lease the Additional Space to Tenant subject to
the terms and conditions of this Amendment.

NOW, THEREFORE, in consideration of Ten ($10.00) Dollars and other good and
valuable considerations, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1.  

The recitals set forth above are true and correct and incorporated herein as if
set forth at length.

2.

Tenant agrees to lease the Additional Space at a rate of Twenty-Two and 50/100
($22.50) Dollars gross per square foot commencing October 1, 2013 and
terminating December 31, 2016.  The additional space is described on the
attached Space Plan attached hereto as Exhibit A and made a part hereof.

3.

That the Lease, as previously amended, is hereby amended to include the
Additional Space as part of the Demised Premises thereunder, and all terms and
conditions of the Lease shall apply to the Additional Space as if such
Additional Space was defined as part of the Demised Premises under the Lease, ab
initio, except as to any modifications made hereunder.




--------------------------------------------------------------------------------



4.

Tenant shall tender to Landlord as additional security under the Lease and
hereunder the sum of One Thousand and NO/100 ($1,000.00) Dollars, to be held by
Landlord as part of the security deposit under the Lease.

5.

Except as modified hereby, the terms and conditions of the Lease, as previously
amended, are hereby ratified and confirmed by Landlord and Tenant as if fully
set forth herein.

The parties have signed this Agreement the day and year first above written.




Landlord:

 

Tenant:

 

 

 

 

 

OIII Realty Limited Partnership

 

Bright Mountain Holdings, Inc.

By:

OIII Realty, LLC, general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kamala R. Chapman

 

By:

/s/ W. K. Speyer

 

Kamala R. Chapman, Manager

 

 

W. K. Speyer, President























--------------------------------------------------------------------------------




[bmfl_ex10z17002.gif] [bmfl_ex10z17002.gif]



